After Remand from Supreme Court

HOLMES, Retired Appellate Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of September 25, 1998, Ex parte Wal-Mart Stores, Inc., 725 So.2d 279 (Ala.1998), the judgment is now reversed and remanded.
The foregoing opinion was prepared by Retired Appellate Judge Richard L. Holmes while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
REVERSED AND REMANDED.
All the judges concur.